Order of disposition, Family Court, Bronx County (Carol A. Stokinger, J.), entered on or about January 4, 2010, which, upon a fact-finding determination that respondent mother neglected her son by failing to provide him with adequate and appropriate education, placed the child with petitioner agency until the next permanency hearing, scheduled for June 21, 2010, unanimously affirmed, without costs, insofar as it brings up for review the fact-finding determination, and the appeal therefrom otherwise dismissed as moot. Order of fact-finding, same court and Judge, entered on or about December 8, 2009, unanimously affirmed, without costs.
A preponderance of the evidence established that respondent failed to exercise even a “minimum degree of care” in providing her son with an education (see Family Ct Act § 1012 [f] [i] [A]; Matter of Baum, 61 AD2d 123,130-131 [2d Dept 1978], lv denied 44 NY2d 647 [1978]). Concur — Friedman, J.P, Acosta, Renwick, Manzanet-Daniels and Gische, JJ.